DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on January 26, 2022. Claims 1-15 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive.
	The argument features Aldana fails to disclose acquire information for estimating position information of the terminal via frame exchange with a neighboring Responder terminal, to function as an Initiator terminal, estimate the position information of the terminal based on the information for estimating the position information of the terminal, and provide the information for estimating the position information of a neighboring Initiator terminal via frame exchange with the neighboring Initiator terminal to function as a Responder terminal in a case where the position information of the terminal has been estimated.
The examiner respectfully disagrees with the applicant’s statement and asserts that, using the broadest reasonable interpretation, Aldana discloses a device that is able to determine location of itself (par. 35, lines 1-8) and then use this information to determine the location of another device (par. 67, lines 12-24). The ranging techniques can be used in different devices including itself (par. 35, lines 1-8). Device D1 and device D2 as initiators and responders are only examples (par. 89, lines 1-9). Therefore, Aldana discloses acquire information for estimating position information of the terminal via frame exchange with a neighboring Responder terminal, to function as an Initiator terminal (par. 60, lines 4-10), estimate the position information of the terminal based on the information for estimating the 
The argument features Aldana fails to teach or suggest a terminal functioning as a responder in certain situations and as an initiator in other situations.
The examiner respectfully disagrees with the applicant’s statement and asserts that, using the broadest reasonable interpretation, Aldana discloses a device that is able to determine location of itself (par. 35, lines 1-8) and then use this information to determine the location of another device (par. 67, lines 12-24).
The argument features D1 only transmits AoA information and does not also transmit any information for estimating the position information of the terminal.
The examiner respectfully disagrees with the applicant’s statement and asserts that the limitations in the independent claims are very broad. The applicant will need to include novel limitations that indicate the patentable subject matter. Aldana discloses transmitting information other than AoA for estimating the position information of the terminal (par. 60, lines 4-14).
In view of the above, the rejection using Aldana is maintained as repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Aldana et al. (U.S. Patent Application Number: 2016/0234703).
Consider claim 1; Aldana discloses a terminal comprising: 
a memory configured to store instructions (par. 29); and 
at least one processor configured to process the instructions to (par. 30): 
acquire information for estimating position information of the terminal via frame exchange with a neighboring Responder terminal (par. 69, 70), to function as an Initiator terminal (par. 70), 
estimate the position information of the terminal based on the information for estimating the position information of the terminal (par. 69), and 
provide the information for estimating the position information of a neighboring Initiator terminal via frame exchange with the neighboring Initiator terminal to function as a Responder terminal in a case where the position information of the terminal has been estimated (par. 69-72).
Consider claim 2; Aldana discloses in a case where the terminal functions as the Responder terminal (par. 71), the at least one processor is configured to process the instructions to signal a Responder information element indicating that the terminal is the Responder terminal to a neighboring terminal (par. 71), and in a case where the terminal functions as the Initiator terminal (par. 70), the at least one processor is configured to process the instructions to: discover the neighboring Responder terminal signaling the Responder information element (par. 71), negotiate frame exchange with the discovered neighboring Responder terminal (par. 71, 72), and acquire the information to be used for 
Consider claim 3; Aldana discloses the information for estimating the position information of the terminal includes the position information of the neighboring Responder terminal and ToA (Time of Arrival) information indicating a time when the frame exchange is performed with the neighboring Responder terminal (par. 60, lines 4-14; par. 62-64).
Consider claim 4; Aldana discloses performing the frame exchange includes performing an FTM (Fine Time Measurement) protocol (par. 60, lines 4-14; par. 62-64).
Consider claim 5; Aldana discloses the information for estimating the position information of the terminal includes the position information of the neighboring Responder terminal and AoA (Angle of Arrival) information indicating an angle of the neighboring Responder terminal when the frame exchange is performed with the neighboring Responder terminal (par. 60, lines 4-14; par. 62-65).
Consider claim 6; Aldana discloses a radio communication system comprising: 
a plurality of terminals (par. 35), wherein 
each terminal of the plurality of the terminals is configured to function as either an Initiator terminal configured to acquire information for estimating position information of the each terminal via frame exchange with a neighboring Responder terminal or a Responder terminal configured to provide the information for estimating the position information of a neighboring Initiator terminal via the frame exchange with the neighboring Initiator terminal (par. 69-72), wherein 
the each terminal of the plurality of terminals is configured to estimate the position information of the each terminal based on the information for estimating position information of the each terminal and function as the Responder5PRELIMINARY AMENDMENTAttorney Docket No.: Q258265 Appln. No.: National Stage of PCT/JP2019/009513terminal in a case where the position information of the each terminal has been estimated (par. 69-72).
claim 7; Aldana discloses in a case where the each terminal of the plurality of the terminals functions as the Responder terminal (par. 71), the each terminal is configured to signal a Responder information element indicating that the terminal is the Responder terminal to a neighboring terminal (par. 71), and in a case where the each terminal of the plurality of the terminals functions as the Initiator terminal (par. 70), the each terminal is configured to: discover the neighboring Responder terminal signaling the Responder information element (par. 71), negotiate frame exchange with the discovered neighboring Responder terminal (par. 71, 72), and acquire the information for estimating the position information of the each terminal (par. 69) via the frame exchange with the discovered neighboring Responder terminal in response to negotiation of the frame exchange (par. 70-72).
Consider claim 8; Aldana discloses the information for estimating the position information of the each terminal of the plurality of the terminals (par. 35) includes the position information of the neighboring Responder terminal and ToA (Time of Arrival) information indicating a time when the frame exchange is performed with the neighboring Responder terminal (par. 60, lines 4-14; par. 62-64).
Consider claim 9; Aldana discloses performing the frame exchange includes performing an FTM (Fine Time Measurement) protocol (par. 60, lines 4-14; par. 62-64).
Consider claim 10; Aldana discloses the information for estimating the position information of the each terminal of the plurality of the terminals (par. 35) includes the position information of the neighboring Responder terminal and AoA (Angle of Arrival) information indicating an angle of the neighboring Responder terminal when the frame exchange is performed with the neighboring Responder terminal (par. 60, lines 4-14; par. 62-65).
Consider claim 11; Aldana discloses a communication method performed by a terminal comprising: 
acquiring information for estimating position information of the terminal via frame exchange with a neighboring Responder terminal (par. 69, 70), to function as an Initiator terminal (par. 70), 

providing the information for estimating the position information of a neighboring Initiator terminal via frame exchange with the neighboring Initiator terminal to function as a Responder terminal in a case where the position information of the terminal has been estimated (par. 69-72).
Consider claim 12; Aldana discloses in a case where the terminal functions as the Responder terminal (par. 71), signaling a Responder information element indicating that the terminal is the Responder terminal to a neighboring terminal (par. 71), and in a case where the terminal functions as the Initiator terminal (par. 70), discovering the neighboring Responder terminal signaling the Responder information element (par. 71), negotiating frame exchange with the discovered neighboring Responder terminal (par. 71, 72), and acquiring the information for estimating the position information of the terminal (par. 69) via the frame exchange with the discovered neighboring Responder terminal in response to negotiation of the frame exchange (par. 70-72).
Consider claim 13; Aldana discloses the information for estimating the position information of the terminal includes the position information of the neighboring Responder terminal and ToA (Time of Arrival) information indicating a time when the frame exchange is performed with the neighboring Responder terminal (par. 60, lines 4-14; par. 62-64).
Consider claim 14; Aldana discloses performing the frame exchange includes performing an FTM (Fine Time Measurement) protocol (par. 60, lines 4-14; par. 62-64).
Consider claim 15; Aldana discloses the information for estimating the position information of the terminal includes the position information of the neighboring Responder terminal and AoA (Angle of Arrival) information indicating an angle of the neighboring Responder terminal when the frame exchange is performed with the neighboring Responder terminal (par. 60, lines 4-14; par. 62-65).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.

/JOEL AJAYI/
Primary Examiner, Art Unit 2646